Title: To Thomas Jefferson from Madame de Doradour, 20 April [1785]
From: Doradour, Madame de
To: Jefferson, Thomas



ce mercredie; 20 avril [1785]

Mde. Doradour a l’honneur de souhaitter le bonjour à Monsieur jeffersson, de lui envoyer quelques refflections, quelles le suplie  de garder dans sa poche et pour lui seul. Elle aurra l’honneur d’aller demain Matin lui demander son avis sur les questions quelle faits. Celles que Monsieur jeffersson trouverras d’absurdes Mde. Doradour le suplie de se ressouvenir quelles sont d’une femme et d’une femme françoise qui desire acquerir des qualites au dessue de celles que l’on accorde à sa nation, mais qui n’a pour elle jusquà present que le desir, et qui sens vivement l’interet dont Monsieur jeffersson l’honnore. Elle le suplie d’en agreer l’hommage de sa reconnoissance.
L’avantage que Mr. et Mde. trouveront à vivre auprès de Mr. jeffersson, de profiter de sa compagnie, et [d]e suivrent ses conseilles les dessideront absollument pour la virginie, et surtout pour le cantons où habitent Mr. jeffersson, à moins que le Climat ne sy opposas. Mde. desireres une habitation sur une côte; [el]le est accoutumée ainsi que ses enfants à un air três pur et elle ne se pardonneres pas de leurs faire changer de demeure [si] elle croyes que cela pus nuire à leurs santees.
[El]le est fort de l’avis de Mr. jefferson que Mr. Doradour [fa]sse pour son premier etablissement une acquisition tres [me]diocre où il y eut cependant de toute les choses necessair [à] la vie, et à portee de cette ettablissment, de quoi en faire [un] considerable. En cas que le local convint et que Mr. se decidat à vendre en france pour placer en amerique, [il] emporte avec lui 15000₶ milles franc de france. Mde. pourra lui en envoyer encore 15000₶ pourveu quelle soit avertie [s]ix mois d’avance, parce qu’il faut quelle aye le tems de faire [r]entrer ses fonts. Elle pourra même aller jusqua 20000₶ sans [ri]en vendre, mais elle sen rapportera absollument sur cela [au]x conseils que Mr. jeffersson lui donnera, parceque Mr. ne connoissant pas le pays pourres sy tromper. [Ma]is Md. espere que Mr. jeffersson voudra bien mettre [au]pprès de son ami en virginie asses d’interest pour qu’il [re]garde le nouveaux emigran comme un membre de la famille [de] Mr. jeffersson; Mr. et Md. en ont les sentiments.
Mr. s’en rapporteras absollument à Mr. Lewis et ne ferras rien sans son avis. Il prononceras avec plaisir le serment de fidelitee à l’Etat et jure d’avance de le tenir.
Mde. suplie Mr. jeffersson de voulloir bien aussi prier son ami de veiller à l’acquisition des neigres que Mr. cera obbligée de faire, tant pour la force que pour la fidelitee.
Sy Mr. Lewis juge que Mr. doit faire une acquisition et qu’il n’aye pas asses d’argeant, parcequ’il faudras qu’il en garde pour  vivre, pour achetter des neigres, et faire travailler, [et] comme il est etrangers, lui vendra t’on une partie a credit? Quelle interest payera t’il? De quelle maniere lui ferra t’on passer de l’argeant de france?
Il partira avec un domestique. Il voudres se mettre en pention jusqua l’arrivée de Md., pour ne pas tenir de maison, n’emportant avec lui que les choses necessair pour son usage personnelle. Il est inutille sy il ne sy accoutumee pas de faire une trop grande depence. L’on a dit à Mde. qu’il y avés une tres grandes diference dans les fortunes et que cela en faises pour l’agrément de la vie. Elle demande avec confiance à Mr. jeffersson sy cela pourres occasionner du desagrement à Mre. qui, accoutumée à vivre avec tout le monde, ne veut pas de distinction, mais qui seres fachée d’être humillié.
Mde. desire que Mr. parte par le pacbogue [paquebot], parce quelle espere que ces Messieurs qui s’embarque avec lui voudrons bien lui accorder leurs amitie et quelle sera bien plus tranq[uille]. L’idée de la mer l’effraye pour son mari, quelle voie partir sans elle avec regret. C’est une peur de femme, mais il faut passer quelques choses à la foiblesse de leurs sexes. Mr. debarqueres à New yorck et della [de là] ires par terre à la Virginie.
Quoique Mde. soit effrayée de la mer pour Mr., elle ne pence pas de même sur tout. Elle connois la necessitee d’une bonne education, et se ferra gloir que son fils soit ellevée par des hommes sages. Elle n’a d’autres desirs que de le voir dignne des bontes de ces Messieurs, et que l’on veuille bien l’admettre au nombre des habitants de la nouvelle angleterre quelle respecte. C’est un sentiment quelle inspirera à ses enfants.
Dans l’habitation que Mr. achetteras, trouvera t’il une petite maison et les autres batiments necessair pour l’agriculture? Parce que M[de.] desireres qu’il ne fit pas batir avant son arrivée.
